25 A.3d 940 (2011)
In re W. Warren TALTAVULL, Respondent.
No. 11-BG-718.
District of Columbia Court of Appeals.
Filed August 4, 2011.
BEFORE: BLACKBURNE-RIGSBY and THOMPSON, Associate Judges; and TERRY, Senior Judge.

ORDER
PER CURIAM.
On consideration of the affidavit of W. Warren Taltavull, wherein he consents to *941 disbarment from the Bar of the District of Columbia pursuant to § 12 of Rule XI of the Rules Governing the Bar of the District of Columbia Court of Appeals, which affidavit has been filed with the Clerk of this court, the report and recommendation of the Board on Professional Responsibility, and the letter dated July 11, 2011, from Bar Counsel taking no exception to the report and recommendation of the Board on Professional Responsibility, it is this 4th day of August, 2011,
ORDERED that the said W. Warren Taltavull is hereby disbarred by consent effective forthwith. The effective date of respondent's disbarment shall run, for reinstatement purposes, from the date respondent files his affidavit pursuant to D.C. Bar R. XI, § 14(g). It is
FURTHER ORDERED that Bar Counsel's petition for discipline based upon respondent's conviction and guilty plea in the Circuit Court of Jefferson County, West Virginia is hereby dismissed as moot.
The Clerk shall publish this order, but the affidavit shall not be publicly disclosed or otherwise made available except upon order of the Court or upon written consent of the respondent.
The Clerk shall cause a copy of this order to be transmitted to the Chairman of the Board on Professional Responsibility and to the respondent, thereby giving him notice of the provisions of Rule XI, §§ 14 and 16, which set forth certain rights and responsibilities of disbarred attorneys and the effect of failure to comply therewith.